Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex. 99-B.8.112 FIRST AMENDMENT TO THE ADMINISTRATIVE SERVICE AGREEMENT This First Amendment, dated as of March 1, 1995 between Aetna Life Insurance and Annuity Company (ALIAC or the Sub-Administrator) located at 151 Farmington Avenue, Hartford, Connecticut 06156 and Neuberger & Berman Management Incorporated located at 605 Third Avenue, 2 nd Floor, New York, NY 101058-0180 (NBMI) is made to the Administrative Service Agreement, dated as of May 24, 1994, and amended as of March 1, 1995, between the Sub-Administrator and NBMI (the Agreement). WHEREAS, the Sub-Administrator and NBMI desire to amend the terms and conditions of the Agreement to provide for certain changes in their relationship . NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: Article 1. Fees. The parties hereto agree that Section 2.1 of the Agreement is amended to add that all payments for services made by NBMI under the Agreement shall be in accordance with an invoice provided by NBMI to the Sub-Administrator which shall be based on the Funds records with their transfer agent. Article 2. Representations and Warranties of NBMI The parties hereto agree that Article 3 of the Agreement is amended to add as follows: NBMI represents and warrants to the Sub-Administrator that the following are true and will remain true throughout the term of this Agreement. Article 3. Representations, Warranties, Covenants of the Sub-Administrator The parties hereto agree that Article 4 of the Agreement is amended to add as follows: The Sub-Administrator represents, warrants and covenants to NBMI that the following are true through out the term of this Agreement. Article 4. Indemnification (a) The parties hereto agree that Section 5.1 of the Agreement is amended to replace (i) with the following: the Sub-Administrations failure to comply with the material terms of this Agreement or the falsity of or breach of any representation, warranty or covenant made by the Sub-Administration;. (b) The parties hereto agree that Section 5.2 of the Agreement is amended to replace (i) with the following: NBMIs failure to comply with the material terms of this Agreement or the falsity of or breach of any representation, warranty or covenant made by NBMI;. Article 5. Schedule A The parties hereto agree that Appendix A of the Agreement is hereby deleted and replaced with Appendix A attached hereto. Article 6. Miscellaneous (a) All other terms and conditions of the Agreement remain in full force and effect. (b) Terms used herein but not defined herein shall have the meanings set forth in the Agreement. (c) This First Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same First Amendment. AETNA LIFE INSURANCE AND ANNUITY COMPANY By: / s/ Shawn P. Mathews Name: Shawn P.Mathews Title: Senior Vice President NEUBERGER & BERMAN MANAGEMENT INCORPORATED By: /s/ Daniel J. Sullivan Name: Title: APPENDIX A Date Added to Agreement Neuberger & Berman Genesis Trust May Neuberger & Berman Guardian Trust May Neuberger & Berman Manhattan Trust May Neuberger & Berman Ultra Short Bond Trust May Neuberger & Berman Focus Trust March 1, 1995 Date of Supplement: March 1, 1995
